Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-20-00432-CV

   TOUCHSTONE COMMUNITIES, INC., and Touchstone Strategies-Stone Oak2 LLC,
                            Appellants

                                              v.

                                 Dorothy M. HUTTINGER,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI24482
                           Honorable Aaron Haas, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. The case is remanded to the trial court with instructions to award Touchstone
Communities, Inc., and Touchstone Strategies-Stone Oak2 LLC the reasonable attorney’s fees and
costs they have incurred and to dismiss Dorothy M. Huttinger’s healthcare liability claims with
prejudice.

       SIGNED May 20, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice